



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486(1), (2), or (3) of
the

Criminal Code
shall continue.  These sections of the
Criminal Code
provide:

486.    (1)
Any proceedings against an accused shall be held in open
    court, but the presiding judge or justice may order the exclusion of all or any
    members of the public from the court room for all or part of the proceedings if
    the judge or justice is of the opinion that such an order is in the interest of
    public morals, the maintenance of order or the proper administration of justice
    or is necessary to prevent injury to international relations or national
    defence or national security.

(2)
For the purpose of subsection (1),
    the proper administration of justice includes ensuring that.

(a)
the
interests of the witnesses under
    the age of eighteen years   are
    safeguarded in all proceedings; and

(b)
justice
system participants who are involved
    in the proceedings are protected.

(3)
If an accused is charged with an
    offence under section 151, 152, 153, 153.1, 155 or 159, subsection 160(2) or
    (3) or section 163.1, 171, 172, 172.1, 173, 212, 271, 272 or 273 and the
    prosecutor or the accused applies for an order under subsection (1), the judge
    or justice shall, if no such order is made, state, reference to the
    circumstances of the case, the reason for not making an order.  R.S., c. C-34, s. 442; 174-75-76, c. 93, s.
    44; 1980-81-82-83, c. 110, s. 74, c. 125, s. 25; R.S.C. 1985, c. 19 (3rd
    Supp.), s. 14; c. 23 (4th Supp.), s. 1; 1992, c. 21, s. 9; 1993, c. 45, s. 7;
    1997, c. 16, s. 6; 1999, c. 25, s. 2; 2001, c. 32, s. 29; 2001, c. 41, s. 16,
    34 and 133(13), (14); 2002, c. 13, s. 20; 2005, c. 32, s. 15; 2005, c. 43, ss.
    4 and 8(3)(a).





CITATION: R. v. Cole, 2011 ONCA 218



DATE: 20110322



DOCKET: C50526



COURT OF APPEAL FOR
          ONTARIO



Winkler
          C.J.O., Sharpe and Karakatsanis JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Richard Cole



Applicant/Appellant



Frank Addario and
          Andrew Furgiuele, for the appellant



Amy Alyea, for the
          respondent



Heard: November 22, 2010



On appeal from the order of Justice P. Kane of the Superior Court of
          Justice dated April 28, 2009, with reasons reported at 2009 CanLII 20699 (ON
          S.C.), allowing an appeal from the order of Justice Andr
é
L. Guay of the Ontario Court of Justice
          dated May 12, 2008, with reasons reported at [2008] O.J. No. 2417 (C.J.).



Karakatsanis J.A.:



[1]

The main issue in this appeal is whether the appellant, a
    high-school teacher, had a reasonable expectation of privacy in the contents of
    a work computer on which he was entitled to store personal information.

[2]

The appellant was charged with possession of child
    pornography and unauthorized use of a computer contrary to ss. 163.1(4) and
    342.1(1) of the
Criminal Code
. A computer
    technician at the school accessed, through the school server, the contents of
    the teachers laptop and found nude sexually explicit images of a grade 10
    student on the hard drive. He advised the principal, who directed the
    technician to copy the images onto a disc and required the appellant to give
    him the laptop. A school board official searched the laptop and copied
    temporary internet files from the appellants surfing history onto another
    disc. The two discs and the laptop were turned over to the police, who searched
    them without a warrant.

[3]

The matter was tried at the Ontario Court of Justice. On a pre-trial
    application, the trial judge excluded the evidence pursuant to s. 24(2) of the
Charter
, finding that the police had
    infringed the appellants s. 8 rights because he had a reasonable expectation
    of privacy in the laptops contents. On summary conviction appeal to the
    Superior Court of Justice, the appeal judge overturned the trial judges
    decision and sent the matter back for a retrial. The appeal judge found the
    appellant had no reasonable expectation of privacy in his laptop.

[4]

On appeal to this court, the appellant submits that the summary
    conviction appeal judge erred in finding that the teacher had no reasonable
    expectation of privacy in the laptop; that both the technicians and the police
    officers search was a breach of s. 8 of the
Charter
; and that the evidence should be excluded under s. 24(2) in
    accordance with the reasons of the trial judge.

[5]

This appeal raises the following issues:



1.         Did the appellant have a reasonable expectation of privacy in
        the contents  of the
        laptop?

2.         If so, did (a) the technician or (b) the principal or (c) the
        school board  breach s. 8 of the
Charter
?

3.         Did the police breach s. 8 of the
Charter
by searching the laptop and the compact discs without a warrant?

4.         If so, did the trial judge err in excluding the evidence?



[6]

For the reasons that follow, I conclude that the appellant
    had a reasonable expectation of privacy from state intrusion in the personal
    use of his work computer and in the contents of his personal files on its hard drive.
    However, his expectation of privacy was modified. He had no expectation of
    privacy with respect to access to his hard drive by his employers technician
    for the limited purpose of maintaining the technical integrity of the schools
    information network and the laptop.

[7]

Assuming, as I have, that the
Charter
applies to the school board, I have concluded that the
    search by the technician, the principal and the school board officials did not
    breach s. 8 of the
Charter
. The
    technician was acting within the scope of his functions when he came across the
    student photographs and thus did not violate the appellants modified privacy
    interests. The principal and school board officials acted reasonably under the
    authority of the
Education Act
to
    protect students and a safe learning environment.

[8]

However, the police search of the laptop and the police
    seizure of the disc containing temporary internet files from the appellants
    browsing history violated the appellants right to be secure against unreasonable
    search and seizure. I agree with the trial judges conclusion that this
    evidence should be excluded under s. 24(2) of the
Charter
.

[9]

Different considerations apply to the disc containing the
    photographs delivered by the principal to the police. This evidence, like
    photographs in an envelope, did not require further search by police and the
    appellant had no continuing personal privacy interest in the images of the
    student obtained through the school system. As a result, there was no police
    search or seizure of this evidence within the meaning of s. 8 of the
Charter
.

[10]

For the reasons that follow, I would grant leave to appeal
    and I would allow the appeal, set aside the decision of the summary conviction
    appeal judge, substitute an order excluding the evidence of the disc containing
    the temporary internet files and the laptop and its mirror image, and remit the
    matter back to the Ontario Court of Justice for trial.

Background
    Facts

[11]

The appellant was provided with a laptop by his school for
    use in teaching communication technology and in supervising a laptop program
    for students. He was a sitting member of the schools technology committee and
    was one of several individuals with domain administration rights to the
    network, so that he could monitor and police the network. As a supervisor, he
    had authority to remotely access the data stored on student computers connected
    to the school network, and he did so regularly as part of his employment. The
    appellant accessed a students email account, found nude photographs of another
    student and copied them onto the hard drive of his school-issued laptop.

[12]

A computer technician employed by the school also had domain
    administration rights as part of his responsibility for monitoring and
    maintaining the integrity and stability of the school network. Using new
    software, he observed a large amount of activity between the appellants laptop
    and the schools server so he remotely accessed the appellants hard drive to
    perform a virus scan and verify the systems integrity. In doing so, the
    technician accessed a hidden folder on the hard drive. The hidden folder
    contained nude, sexually explicit images of a girl who the technician believed to
    be an underage student at the school.

[13]

The technician took a screen shot of the laptop to preserve
    the window with the appellants name, the path to the location of the pictures
    and some thumbnail pictures of the images.  He confirmed that the girl was a student and
    reported it to the principal.  The
    principal wanted to confirm that the girl was a student so the technician again
    accessed the appellants hard drive through the server and showed the principal
    only the face in the photographs. The principal asked the technician to copy
    the photos onto a disc and not to discuss it with anyone. The technician copied
    the screen shot and the photographs onto a disc and gave it to the principal.

[14]

The next morning, the principal asked the appellant to hand
    over the computer and to provide his password and contact information. The
    appellant did not provide his password but advised the principal that technicians
    would not require the password to access the computer. That same day, one of
    the school boards technicians subsequently accessed and searched the appellants
    computer. He copied temporary internet files which had been in the browsing
    history of the laptop and placed them onto a disc. Those files contained large
    numbers of pornographic images.

[15]

The principal and school board officials gave police the
    laptop and the compact discs. An officer in the cyber-crime unit was assigned
    to investigate. The school board advised the officer that the laptop belonged
    to the school board. The officer was aware that teachers stored personal
    information on their laptops. He was provided with copies of the policies and
    letters indicating that teachers had personal information on their computers.
    However, the officer did not believe the data belonged to the appellant. The
    officer viewed the discs to determine whether, in his opinion, the photographs constituted
    child pornography. The appellant was subsequently arrested. Some weeks later,
    the officer sent the laptop for analysis. He did not obtain a search warrant.

[16]

The laptop was owned by the school board. However, the
    appellant in fact had exclusive use and possession of the laptop and protected
    access to the laptop by use of a password. Teachers were permitted to use their
    computer for personal use and to take it home during weekends and vacations.

[17]

A Policy and Procedures Manual, prepared by the school board
    for all of its teachers, permitted personal use of the computer. The policy
    provided there was to be no inappropriate content on the school computer,
    including sexually explicit material. Section P9.06 of the policy provided that
    all data and messages generated on or handled by Board equipment are
    considered to be the property of the Rainbow District School Board and not the
    property of the users of the technology. In addition, the policy mandated
    that:

Rainbow
    District School Board information technology generally must be used only for
    business activities. Incidental personal use is permissible so long as; i) it
    does not consume more than a trivial amount of resources, ii) it does not
    interfere with staff productivity, iii) it does not preempt [sic] any business
    activity.

[18]

However, the policy did not provide for the search of the
    computers nor did it address the issue of privacy, except as it related to email.  Under email, a separate privacy subsection
    states that the administrative team can legally open private email if that
    action seems necessary for the ongoing health of the system or if
    inappropriate use is suspected.
In cases
    where access to a users account for system/trouble-shooting purposes is
    required, attempts to request the users permission will be made first
 (Emphasis
    in original).

[19]

Students were required to sign an Acceptable Use Agreement
    (AUA) that regulated the use of laptops by students. Under this agreement,
    students were advised: Teachers and administrators may monitor all student
    work and email including material saved on laptop hard drives. Users should not
    assume that files stored on network servers or hard drives of individual
    computers will be private. The AUA was not signed by teachers or staff.
    However, the principal had advised the staff at several staff meetings that
    whatever rules applied to students also applied to staff.

[20]

The appellant had stored photographs of his wife on his
    computer. When he turned over the computer, the appellant asked the principal
    not to access the folder with photos of his wife. When the principal asked for
    the password, the appellant declined to give it to the principal. Another
    teacher wrote to the principal advising that a privacy policy for teachers
    laptops was needed: teachers often have sensitive information about students
    on their computers that may not be appropriate for IT staff to read. He stated
    that, like many other teachers, he had personal information on his laptop.
    There was evidence that the teachers maintained personal information on their
    computers, including bank account numbers and financial data.

The Trial Judges
    Decision

[21]

The trial judge held that the appellant had a reasonable
    expectation of privacy in the contents of his laptop hard drive. He found that
    whatever the official policy was, the school boards actual policy was that
    staff members could load private material onto their computers and they had
    exclusive use of the computers, including weekends and summers.

[22]

The trial judge stated that this case was very similar to
R. v. Buhay
,
[2003] 1
    S.C.R. 631,
in which the Supreme Court of Canada concluded that the
    polices warrantless search of the accuseds rented locker violated the
    accuseds reasonable expectation of privacy.  He reasoned that the appellants computer was similar to an office desk
    or a rented locker and that the appellants password was analogous to a key.

[23]

The trial judge held that the
Charter
did not apply to the school board and that the principal
    was entitled to hand over the material to the police. He held, however, that
    the warrantless search and seizure of the material by the police officer
    constituted a breach of the appellants s. 8
Charter
rights.

[24]

The trial judge found that the police had ample time to
    secure a warrant and that they wrongly concluded that the school boards
    property interest in the laptop trumped any personal interest or expectation of
    privacy that the appellant may have had in the laptops contents. In doing so,
    he determined that the evidence should be excluded under s. 24(2) of the
Charter
.

The Summary
    Conviction Appeal Judges Decision

[25]

The summary conviction appeal judge found that the trial
    judge erred in law when he concluded that the appellant had a reasonable
    expectation of privacy in the contents of the laptops hard drive.

[26]

The appeal judge outlined the contextual factors in
R. v. Edwards
, [1996] 1 S.C.R. 128 which
    are to be considered in assessing whether the appellant had a reasonable
    expectation of privacy in his laptop. He was prepared to accept that the
    appellant had a subjective expectation of privacy. However, he found that the
    facts surrounding the appellants employment demonstrated that any subjective
    expectation of privacy was not objectively reasonable. He found that the terms
    of the AUA and the terms of the boards policies were terms of the appellants
    employment.  As such, the appellant
    agreed to his employers right to monitor his work, email and data stored on
    his computer drive and therefore waived his right of privacy to this data.

[27]

Furthermore, the appeal judge found that given the
    appellants supervisory role on the IT committee, his role in enforcing the
    policies and agreements, and his knowledge that the employer regularly accessed
    information on computers connected to the network and that the school could
    bypass any password protection, it could not be said that the appellants
    expectation of privacy in relation to the data he stored on his laptop was
    objectively reasonable.

[28]

The appeal judge concluded that the lack of a reasonable
    expectation of privacy did not change upon the employer delivering the data to
    the police. As a result, the appeal judge allowed the appeal, set aside the
    decision of the trial judge and remitted the matter back for trial.

ANALYSIS

I. Did the
    appellant have a reasonable expectation of privacy in the contents of the
    laptop?

[29]

The appellant submits that the summary conviction appeal
    judge erred in his analysis by relying upon an employment contract framework
    and by failing to review the extent to which written policies were modified by
    convention and usage. In particular, the appellant submits that in order to
    displace an expectation of privacy that arises from the permission to use the
    laptop for personal use and the exclusive possession of the laptop, there
    should be a written policy that clearly provides for random, standardless
    searches.

[30]

The respondent submits that the summary conviction appeal
    judge correctly assessed all the factors in
Edwards
and correctly concluded that the appellant had no reasonable expectation of
    privacy in the files on his laptop.

[31]

In order to establish that a persons privacy rights have
    been violated, the person must first establish the existence of a reasonable
    expectation of privacy. The reasonable expectation of privacy must be
    determined based on a totality of the circumstances, including the factors
    identified in
Edwards
, at para. 45:


·

whether
      the accused was present at the time of the search;

·

whether
      the accused had possession or control of the property or place searched;

·

whether
      the accused owned the property or place searched;

·

the
      historical use of the property or item;

·

the
      ability to regulate access, including the right to admit or exclude others from
      the place;

·

the
      existence of a subjective expectation of privacy; and

·

the
objective
      reasonableness of the expectation.


[32]

More recently, in
R. v. Tessling
, [2004] 3
    S.C.R. 432, at para. 32, and
R. v. Patrick
, [2009] 1 S.C.R. 579, at
    para. 27, the Supreme Court of Canada set out an analytical framework for
    assessing the totality of the circumstances, which involves consideration of
    the nature or subject matter of the evidence gathered, whether the applicant
    had a direct interest in that subject matter, whether the applicant had a
    subjective expectation of privacy in the subject matter, and whether that
    expectation of privacy was objectively reasonable.

[33]

In
Tessling
at
    paras. 20-24, the court noted that in determining the reasonableness of the
    privacy expectation, it is a useful analytical tool to determine the nature of
    the privacy interest. In this case, the search involved both a territorial
    privacy interest in the hard drive of a computer used in part for personal use,
    and an informational privacy interest, including potentially intimate details
    of the lifestyle and personal choices of the appellant that can have a bearing
    on his dignity, integrity and autonomy (
R.
    v. Plant
, [1993] 3 S.C.R. 281, at p. 293).

[34]

In
Patrick
, Binnie
    J. observed at para. 17 that an asserted expectation of privacy in things
    located on someone elses property must be one that an independent and informed
    observer is prepared to recognize as reasonable. Whether an expectation is
    objectively reasonable includes: the nature of the place where the search
    occurred; whether the informational content of the subject matter was in public
    view, had been abandoned, or was already in the hands of third parties; whether
    the police technique was intrusive in relation to the privacy interest; whether
    the evidence gathering technique was objectively unreasonable; and whether the
    informational content exposed intimate details of the appellants lifestyle or
    information of a biographic nature (see
Patrick
,
    at para. 27).

[35]

I turn first to the
Edwards
factors.

[36]

Given the remote nature of an electronic search, the
    accuseds presence during such a search will ordinarily not be a significant
    factor. In this case, the laptop was owned by the school board and was issued
    for employment purposes. Furthermore, the server, network and data belonged to
    the school board. However, the teachers were granted exclusive possession of
    the laptop, including during weekends and vacations, and were permitted to use
    the laptop for personal use.

[37]

The appellant actually used the laptop for personal use as
    evidenced by the presence of photographs of his wife. He had the right to keep
    the laptop in his possession and he protected access to the computer by a
    password. The appeal judge accepted that the appellant had a subjective
    expectation of privacy.

[38]

With respect to the reasonable expectation of privacy, other
    teachers also used their computers to store sensitive personal information,
    such as banking and financial information. The conventions and customary use by
    teachers are consistent with a reasonable expectation of privacy.

[39]

Furthermore, there was no clear privacy policy relating to
    teachers laptops. The only privacy provision in the Policy and Procedures
    Manual related to email; it emphasized that attempts would be made to request
    the users permission if access was required for system/trouble-shooting
    purposes. It did not provide for the monitoring or search of the teachers laptops.

[40]

The trial judge did not make a finding, and the parties did
    not agree, on whether the AUA regulating the use of student laptops also
    applied to teachers.  The AUA was signed
    by the students but not by the teachers. While the appeal judge accepted the
    principals testimony that he had advised teachers that all student policies
    applied to teachers as well, the terms of the AUA do not readily translate into
    a privacy policy for teachers. For example, under this agreement, students were
    advised: Teachers and administrators may monitor all student work and email
    including material saved on laptop hard drives. Users should not assume that
    files stored on network servers or hard drives of individual computers will be
    private. This is not consistent with the policy provisions relating to
    teachers emails. Nor was this term absolute: even the technician recognized
    that students had privacy interests that precluded him from reading information
    that pertained to students.

[41]

There can be no doubt that the appellant was aware of the
    school policies and the AUA, given his membership in the IT committee.
    Furthermore, he was aware that others with domain administration rights to the
    network could access a laptop connected to the system since he did so regularly
    as part of his role to police student use of their laptops. However, there was
    no evidence that
anyone monitored
or policed the
    teachers use of their laptops, nor did the AUA or the Policy and Procedures
    Manual address this issue. Furthermore, to the extent that the terms of the AUA
    applied to teachers, the evidence shows that they were modified by the policy
    and by convention and usage of the teachers laptops.

[42]

Finally, the fact that a computer technician could access the
    hard drives of the laptops does not negate a reasonable expectation of privacy,
    just as the existence of a master key does not destroy the reasonable
    expectation of privacy in a rented apartment or in a bus locker. In
Buhay
, the Supreme Court noted that the
    absence of an exclusive right of access did not undermine an expectation of
    privacy.

[43]

Similarly, this court has held that a
    hotel guests awareness that cleaning staff will enter the room does not remove
    an individuals reasonable expectation of privacy in a hotel room. In
R. v. Kenny
(1992), 52 O.A.C. 70,
leave to appeal to S.C.C. refused,
    [1992] S.C.C.A. No. 231,
Arbour J.A. stated at para.
    14:

Objects
    not left in plain view or stored in areas which do not require daily
    maintenance, such as inside drawers, closets, toiletry bags, briefcases and
    suitcases, can be reasonably expected to remain private despite access to the
    room by hotel staff for cleaning purposesPrivacy would be inadequately
    protected if the reasonableness of a given expectation of privacy in ones
    office or hotel room could be displaced by an awareness of the possibility that
    cleaning staff may rummage through anything that is not locked away.

Although the hotel gave
    consent to the police to search the accuseds hotel room after cleaning staff
    found evidence of drug trafficking, this court concluded that the search of a
    rented hotel room by police requires prior judicial authorization, based on the
    reasonable expectation of hotel guests that their belongings left inside their
    room will be sheltered from uninvited state scrutiny.

[44]

There is little authority in Canada on the issue of whether
    an individual has a reasonable expectation of privacy in work computer. In
R. v. Little
, 2009 CanLII 41212 (ON
    S.C.), the application judge held that the accused had a reasonable expectation
    of privacy in the information on his work hard drive, but it was a diminished
    expectation compared to that in a home computer or a computer owned and used
    exclusively by an individual running his or her own business. In
France (Republic) v. Tfaily
(2009), 98
    O.R. (3d) 161 (C.A.) [In Chambers], an application for leave to appeal, the
    question raised on appeal was whether there were sufficient grounds to issue
    warrants to search for the applicants work computers. The applicant was a
    professor at Carleton University. Simmons J.A. noted that university professors
    are entitled to use their work computers for personal communications and
    research and that therefore they have an objectively reasonable expectation of
    privacy in relation to personal electronic data.

[45]

I agree with the trial judge that, based upon the totality of
    the circumstances in this case, including the factors set out in
Edwards
, the appellant had a reasonable
    expectation of privacy in the personal use of his work laptop. Although this
    was a work computer owned by the school board and issued for employment
    purposes with access to the school network, the school board gave the teachers
    possession of the laptops, explicit permission to use the laptops for personal
    use and permission to take the computers home on evenings, weekends and summer
    vacation. The teachers used their computers for personal use, they employed
    passwords to exclude others from their laptops, and they stored personal
    information on their hard drives. There was no clear and unambiguous policy to
    monitor, search or police the teachers use of their laptops.

[46]

Furthermore, applying the factors in
Patrick
at para. 27, the information in the folder stored on the
    hard drive was not in public view, was not abandoned and was not in the hands
    of third parties. While the access by the technician for the purpose of maintaining
    the integrity of the system was not intrusive or objectively unreasonable,
    access by a state actor for the purpose of determining the nature of the
    information stored by the appellant would be intrusive. Access to that
    information on the hard drive potentially exposed intimate details of the
    appellants personal choices and could have exposed intimate details of a
    personal nature. The appellant had a reasonable expectation of privacy in both
    the hard drive of the laptop and the personal information it contained.

[47]

On the other hand, the appellant knew that a school technician
    had a limited right of access to the hard drive as part of his duties to
    maintain the stability and security of the network system. Business and other
    institutions commonly engage technicians to service and maintain their networks.
    Users understand that a technician can access computers connected to the
    network to ensure the integrity of the system. The appellants reasonable
    expectation of privacy was modified to the extent that the appellant knew that his
    employers technician could and would access the laptop as part of his role in
    maintaining the technical integrity of the schools information network.
    However, this was not sufficient to displace a reasonable expectation that
    otherwise would exist in the personal electronic information maintained on his
    hard drive, except to that extent and for that limited purpose.

[48]

I conclude, therefore, that the appellant had a reasonable
    expectation of privacy in the information stored in the hard drive of his
    laptop, which was subject to the limited right of access by his employers
    technicians performing work-related functions. In other words, the appellant
    had no expectation of privacy with respect to this limited type of access.

2(a).
Did the technicians search
    engage s. 8 of the
Charter
?

[49]

The trial judge found that the technician and the school
    board were not subject to the
Charter
.
    The summary conviction appeal judge found it unnecessary to deal with the issue
    given his finding that there was no reasonable expectation of privacy.

[50]

On this appeal, the Crown concedes that the school board was
    subject to the
Charter
but maintains
    that the technicians actions did not engage s. 8. For the purposes of this
    appeal, I am assuming that the
Charter
applies to the school board. A similar assumption was made in
R. v. M.R.M.
, [1998] 3 S.C.R. 393, at
    para. 25, where Cory J. held that in light of the concession made by the Crown,
    it would be best to assume for the purposes of the case that the
Charter
applied to the actions of the
    vice-principal.

[51]

The appellant argues that the technicians search of the
    contents of his hard drive went beyond his role of maintaining the integrity of
    the schools information network and his implied right of access. The appellant
    suggests that it was not sufficient that the technician acted on a hunch that
    does not qualify as credibly based probability and that the technician was
    required to have reasonable grounds to search the content of the laptops hard
    drive.

[52]

As noted by Cory J. in
Edwards
at para. 45, the right to challenge the legality of a search depends upon the
    accused establishing that his personal rights to privacy have been violated. As
    a general rule, two distinct inquiries must be made in relation to s. 8. First,
    has the accused established a reasonable expectation of privacy that his
    personal information will not be accessed? Second, if he has such an
    expectation, was the search by the state actor conducted reasonably?

[53]

Thus, the first inquiry in the case of the technicians
    search is whether the appellant had a reasonable expectation of privacy with
    respect to the technicians limited right of access to the laptop. If not, s. 8
    of the
Charter
is not engaged.  If the technician was acting outside the
    scope of his duties when conducting the search, then the analysis shifts to the
    second stage to assess the reasonableness of the technicians search.

[54]

In assessing the scope and purpose of the technicians
    actions, the appellants submission that the technician was required to have
    reasonable and probable grounds, or a reasonable suspicion of illegal activity,
    is misplaced. The issue of whether the search was conducted reasonably does not
    arise at this stage of the analysis. Furthermore, such a standard would severely
    hinder a technicians ability to service and oversee the technical integrity of
    the schools network.  Provided he acted
    for this purpose, the technician would be within his implied right of access.

[55]

The technician did not set out to target the appellant or his
    computer, and he was not searching for any personal information. The technician
    testified that he was responsible for maintaining the stability and integrity
    of the network. He was checking the system with new software that reported on
    activity on the network and the computers attached to it. He was accessing the
    appellants computer remotely because he had observed a large amount of
    activity between the appellants laptop and the schools server, which could have
    been caused by a virus, but he was not sure what the cause was. He testified
    that he was also concerned because the appellant had affected the stability of
    the server in the past. He was going to perform a virus scan on the appellants
    My Documents folder in order to see if the systems integrity was being
    compromised, when he came across a hidden folder called New Folder. Although
    most users would not be able to see a hidden folder, the technician had his
    computer set to reveal hidden folders. Knowing that such folders are not
    necessarily created by the user, and in the context of searching for the reason
    for the extraordinary activity, the technician accessed the folder to find out
    what it contained. When he opened the hidden folder, the numerous explicit nude
    thumbnail images of a girl he believed was an underage student at the school
    were in plain view.

[56]

Although the trial judge characterized the technicians
    search of the appellants laptop as a free range search, he did not make
    findings on the nature of the technicians access, as it was not necessary
    given his finding that the
Charter
did not apply to the school board.

[57]

The evidence in this case indicates that the technician was
    not simply rummaging in the hard drive. Any curiosity on the part of the
    technician related to the stability of the system and not to information about
    the appellant or the information he had stored. The technician articulated a
    specific reason for opening the folder that directly related to his role of
    maintaining the network. Once the folder was open, the thumbnail photographs
    were in plain view and the nature of the photographs was readily apparent. This
    was not a folder that contained personal written information that would have
    engaged a further level of examination.

[58]

On these facts, I am satisfied that the technician was
    accessing the appellants laptop for the limited purpose of maintaining the
    network. The technician found the images in the course of his legitimate access
    to the computer.  Therefore, the
    appellant had no expectation of privacy with respect to this limited type of
    action. Since there was no reasonable expectation of privacy with respect to
    the technicians actions, s. 8 of the
Charter
was not engaged.

[59]

Having opened the file and discovered the sexually explicit
    photographs of someone he believed was an underage student, the technician
    acted reasonably in taking a screen shot, confirming that the girl was a
    student and contacting the principal.

2(b).
Did the principals search
    breach s. 8 of the
Charter
?

[60]

The parties focused their submissions on the conduct of the
    technician. However, as discussed above, the appellant had a reasonable
    expectation of privacy as a result of his personal use of the computer and
    would not expect that state agents would have the unrestricted right to view his
    personal files. Therefore, assuming that the school board and its employees are
    subject to the
Charter
, the actions
    of the principal in viewing the face in the photographs, directing the
    technician to copy the photographs onto a disc and requiring the appellant to
    immediately hand over the laptop, constituted a search and seizure within the
    meaning of s. 8 of the
Charter
.

[61]

I agree with the trial judges finding that the principal had
    the overriding obligation to ensure the health and safety of the students and
    once the information was disclosed to him, he had no choice but to take
    appropriate action.

[62]

In
M.R.M.
at para.
    47, Cory J. noted that teachers and principals must be able to act quickly to
    protect their students and to provide the orderly atmosphere required for
    learning. The Supreme Court of Canada noted that a school official should not
    be held to the same stringent standard as police when conducting searches of
    students. The principal had a statutory duty under s. 265 of Ontarios
Education Act
, R.S.O. 1990, c. E.2 to
    ensure a safe school environment, which implies an authority to conduct
    reasonable searches and seizures within his school without prior judicial
    authorization to fulfill that duty:

265. (1)
It
is the duty of
    a principal of a school, in addition to the principals duties as a teacher,

discipline

(a)
to
maintain proper
    order and discipline in the school;

. . .


care
of pupils and property

(j)
to
give assiduous
    attention to the health and comfort of the pupils,  to the care of all teaching
    materials and other school property;


. . .


access
to school or class

(m)
subject
to an appeal to the board, to refuse to admit to the
    school or classroom a person whose presence in the school or classroom would in
    the principals judgment be detrimental to the physical or mental well-being of
    the pupils

[63]

The principal acted quickly to investigate a teachers
    possession of sexually explicit photographs of a grade 10 student in his
    school. Searching the laptop to confirm the identity of the girl in the
    pictures, seizing evidence by making a copy of the images onto a disc and
    seizing the laptop computer from the appellant were all implicitly authorized
    by law: see s. 265 of the
Education Act
and
M.R.M
. There is no suggestion
    that the law is not reasonable or that the search and seizures by the principal
    were not carried out reasonably (
R. v. Collins
,
    [1987] 1 S.C.R. 265, at p. 278). Therefore, there was no violation of s. 8 of
    the
Charter
by the principal.

2(c).
Did the school boards
    search breach s. 8 of the
Charter
?

[64]

While the laptop was still in the possession of the school
    board, officials ultimately gained access without the password and searched the
    laptop, obtained data relating to the appellants internet browsing, and saved
    the temporary internet files onto a disc. The principal considered it a
    board matter, investigating teacher conduct. Obviously, the school board
    was investigating a serious allegation of teacher misconduct and a threat to
    the school environment. Officials chose to search the laptop and secure further
    evidence before handing the laptop over to the police. While there was no
    longer any immediate threat to the school, its students or the schools
    computer network, the school board had an ongoing obligation to take steps to
    ensure a safe and secure learning environment for its students and to protect
    the students privacy rights. The search of the laptop and preservation of the
    evidence for an internal discipline procedure was an obvious means to do so.
    Although there was no suggestion that the images copied from the temporary
    internet files depicted any student or were obtained from the school network,
    presumably they would be evidence potentially relevant to the purpose of the
    appellants possession of the students photographs or to whether this use of
    the computer contravened the school boards Policy and Procedures Manual.

[65]

In
M.R.M.
, Cory J. stated
    at para. 1 that:

Teachers and
    those in charge of our schools are entrusted with the care and education of our
    children.  It is difficult to imagine a more important trust or
    duty.  To ensure the safety of the students and to provide them with the
    orderly environment so necessary to encourage learning, reasonable rules of
    conduct must be in place and enforced at schools.

With this in mind, the court noted at paras. 48 and 50
    that the search of a student by a principal is reasonable if the principal has
    reasonable grounds to believe that school regulations have been breached and
    that a search would reveal evidence of that breach. Although that case dealt
    with the conduct and search of a student, it would apply with equal force to
    the conduct and search of a teacher (involving a school computer and the school
    network) that threatened the well-being of students. On the basis of the record
    in this case, I am satisfied that this further search and seizure by the school
    board was authorized and reasonable.

[66]

The appellant made no submissions relating to the search of
    the laptop by the school board. I see no basis upon which to find that the
    school board breached s. 8 in its search of the laptop or by copying the
    temporary internet files for the school boards own use.

3. Did the
    police violate s. 8 of the
Charter

by searching the laptop and the compact discs?

[67]

When the school board turned over the discs and the laptop to
    the police, the investigating officer - a specialist in the cyber-crime unit
    - looked at the images on the discs to satisfy himself that the pictures
    constituted child pornography. A few weeks later, he sent the laptop to another
    police force where a mirror image was taken of the laptops hard drive,
    affording the police a view of the entire contents of the laptop. Once the
    police had the laptop in their possession, there was no urgency and no exigent
    circumstances and a warrant could easily have been obtained.

[68]

The police officer testified that he did not obtain a search
    warrant because the computer was owned by the school board and was a staff
    computer, and he apparently believed he had the consent of the school board to
    search it.


[69]

As discussed above, ownership of the item seized or the place
    to be searched is just one consideration in determining whether a privacy
    interest exists and does not extinguish an individuals reasonable expectation
    of privacy. To the extent that the appellants reasonable expectation of
    privacy was modified by the technicians implied right of access in relation to
    maintaining the schools network, this would not extend to a police intrusion
    to investigate a criminal offence without a warrant. The technicians discovery
    of the photographs during the course of his implied right of access did not
    vitiate the appellants reasonable expectation of privacy in the contents of
    his laptop in relation to the police. Although the laptop and some of the
    personal information was in the hands of a third party - the employer - as a
    result of the technicians access, the appellant did not abandon his privacy
    interest in the personal information on the computer. Furthermore, the police
    technique was intrusive in copying the entire contents of the hard drive. The
    contents of the hard drive of a laptop may contain extremely personal
    information such as medical and financial reports, personal journals, emails
    and appointments.

[70]

Nor was the officer justified in relying
    upon the consent of the school board to search the work computer. In
    considering the issue of third party consent, this court held in
Kenny
that a mistake of law relating to
    the hotel managers ability to consent did not justify the police search without
    a warrant. Arbour J.A. referenced American constitutional jurisprudence and the
    U.S. Supreme Courts decision in
Stoner
    v. California
, 84 S.Ct. 889 (1964).  In that case, the court recognized that a hotel guest gives express or
    implied consent to cleaning staff to enter the room in the guests absence in
    the performance of their duties, but the court refused to permit an otherwise
    unlawful police search of a hotel room to rest upon the consent of the
    proprietor.

[71]

The leading American decision is
United States v. Ziegler
, 474 F.3d 1184
    (9th Cir. 2007),
writ of certiorari denied: 552 U.S. 1105 (2008)
. In
    that case, the employer discovered that the company computer, provided to the
    defendant for his business use, had been used to access child pornography
    websites. The company gave the police its consent to open the defendants
    private office and to search the company computer.

[72]

The Court of Appeals for the Ninth
    Circuit held that the use of a password on the defendants computer and the
    lock on his private office door were sufficient evidence of a subjective
    expectation of privacy. The court also held that the employer could give valid
    consent to a search of the contents of the hard drive of the defendants
    workplace computer because the computer was the type of workplace property that
    remained within the control of the employer, even if the defendant had placed
    personal items on it. The court took the following factors into consideration:
    the information technology department had complete administrative access to all
    employee computers; the company had installed a firewall which monitored the
    flow of internet traffic; employees internet usage was routinely monitored and
    reviewed on a daily basis; employees were apprised of the companys monitoring
    efforts through training and an employment manual; and the employees were told
    that the computers were company-owned and not to be used for activities of a
    personal nature.  Based on these factors,
    the court in
Ziegler
held that the
    warrantless search of the defendants work computer was justified by the
    employers consent to the search.

[73]

However, most of these factors are
    not found in the present case. In particular, the appellant and other teachers
    at the school were expressly permitted to store personal information on their
    work computers. Accordingly, the school board did not have the authority to
    consent to the search of a work laptop in which they had permitted personal use
    by the teacher.

[74]

It also makes no difference that the computer was lawfully
    seized by one state actor - the school officials - and then turned over to
    another state actor - the police - who engaged in a criminal investigation: see
    e.g.
R. v. Colarusso
, [1994] 1 S.C.R.
    20; and
R. v. Jarvis
, [2002] 3 S.C.R.
    757. In
Colarusso
, a coroner seized
    the blood of the accused under the authority of the provincial
Coroners Act
, R.S.O. 1990, c. C.37 and
    then gave the blood to the police to have analyzed. The Supreme Court of Canada
    held that the police were not entitled to use the blood sample for the purpose
    of a criminal prosecution. La Forest J., speaking for the majority, said at pp.
    66-67:

I do not believe that the criminal law enforcement
    arm of the state should be able to piggy-back the coroner's investigation and
    appropriate evidence obtained by a coroner under s. 16 of the
Coroners Act
. While a coroner may be
    able to seize evidence without prior judicial authorization, the criminal law
    enforcement arm of the state must continue to comply with the
Hunter
requirements throughout its
    investigation.


To permit such evidence to be appropriated
    by the state and thereby circumvent the
Hunter
requirement of prior authorization would be to limit unduly the privacy rights
    guaranteed by s. 8 of the
Charter
. In
    keeping with the purposive approach applied by this Court in past s. 8 jurisprudence,
    it is essential to ensure that the coroners investigative powers are tempered
    in such a way as to ensure that the information derived by a coroners
    investigation will not be used to circumvent the procedural requirements
    outlined in
Hunter
and thereby
    unfairly incriminate the appellant.

[75]

In
R. v. Dyment
, [1988] 2 S.C.R. 417
, a doctor provided the
    police with a blood sample that had been taken for medical purposes after a
    motor vehicle accident.

The Supreme Court of Canada held that the accused may
    have impliedly consented to a sample being taken for medical purposes but that
he retained an expectation that his privacy interest in the sample would
    continue past the time of its taking. Therefore, the court held that in taking
    the blood sample and analyzing the blood alcohol content without a warrant, the
    officer breached the accuseds privacy interests and
effected
a seizure within the meaning of s. 8 of the
Charter
.  At p. 435, La
    Forest J. stated:

If
    I were to draw the line between a seizure and a mere finding of evidence, I
    would draw it logically and purposefully at the point at which it can
    reasonably be said that the individual had ceased to have a privacy interest in
    the subject-matter allegedly seized.

[76]

Therefore, the fact that the discs and laptop in this case
    had been lawfully seized by the principal and the school board and delivered to
    the police does not affect the continuing privacy expectations of the
    appellant.
Police are not relieved from the stringent standard
    of obtaining judicial authorization to conduct a search or seizure based on
    reasonable and probable grounds, simply because they are provided with evidence
    in circumstances where the accuseds
Charter
rights were either not engaged or were not infringed in the initial
    gathering of that evidence: see e.g.
R. v. Law
, [2002] 1 S.C.R. 227, a
    case in which the police had lawfully recovered a stolen opened safe, wherein
    the Supreme Court held that the owner of the safe did not lose his expectation
    of privacy in the contents of the safe.

[77]

This reasoning clearly applies to the laptop. The appellants
privacy interest with respect to his laptop continued throughout its
    transfer to police,
notwithstanding that it was the property of the school board, and already
    lawfully seized by them
.
Personal information was also stored on the laptop.
    The police conducted a search and seizure of the laptop and seized the mirror
    image of the hard drive, capturing every piece of personal information the
    appellant may have stored on it, including the photographs of his wife, without
    a warrant.

[78]

The appellant also had a privacy interest in his personal
    internet browsing history and what it revealed about his personal predilections
    and choices. In
R. v. Morelli
, [2010]
    1 S.C.R. 253, at para. 3, the Supreme Court referred to this as the electronic
    roadmap of your cybernetic peregrinations, where you have been and what you
    appear to have seen on the Internet. Because the appellant had a continuing
    privacy interest in this information, the transfer of the disc with the
    temporary internet files to the police was a seizure within the meaning of s.
    8 of the
Charter
.

[79]

The police search of the laptop and the disc with the
    temporary internet files is therefore
prima
    facie
unreasonable. The onus shifts to the Crown to establish that this
    warrantless search by police was nonetheless reasonable. There were no exigent
    circumstances. Both the school environment and the evidence were secure; the
    teacher was suspended and the police were in possession of the discs and the
    laptop. The school board had no authority to consent to the search. This
    warrantless search was not reasonable. Therefore, the police violated the
    appellants s. 8 rights when they searched the laptop and the disc with the temporary
    internet files.

[80]

However, different considerations
    apply to the disc with the screen shot and the images of the student. Given
    that the photographs were taken from the schools network, using the schools
    computer and were the subject of the privacy interest of a student, the
    appellant had no personal privacy interest in the data. The photographs were
    found by the technician in plain view, while engaged in permissible access.
    They were lawfully seized by the principal and transferred to police. As the functional
    equivalent of photographs in an envelope, the police did not need to conduct a
    further search of this evidence. Because the appellant had no privacy interest
    in the photographs themselves (as opposed to the presence of those photographs
    in the laptop), the delivery of the disc to police was not a seizure. This
    transfer is analogous to the transfer of the drugs found in the students
    pocket by the vice-principal in
M.R.M
.
    In that case, the police did not require a search warrant to open the baggie and
    retrieve the drugs. Thus, the viewing of the photographs and the screen shot on
    the disc by police in this case was not a search or seizure within the meaning
    of s. 8 of the
Charter
and that
    evidence should not have been excluded by the trial judge.

4. Did the
    trial judge err in excluding the evidence of the laptop and the disc containing
    the temporary internet files?

[81]

The trial judge applied the
Collins
test and determined that the evidence should be excluded
    under s. 24(2) of the
Charter
.  He found that the polices warrantless
    seizure of the material, based on what little information was provided by
    school officials, was a serious breach of s. 8. He also held that the exclusion
    of the evidence that was unconstitutionally obtained would not bring the administration
    of justice into disrepute. Even if the nude images constituted child
    pornography (which the trial judge doubted), it would be at the bottom end of
    material of that nature, since there was no commercial or exploitative aspect
    to the production of the photographs. There was no urgency and the failure to
    obtain a warrant constituted an egregious breach of [the appellants] section
    8 Charter rights, this in an age when information is often more valuable than
    the hardware it is stored in and this in an age when personal privacy is so
    tied up with internet communications and computer technology.

[82]

At the time of this pre-trial application, the Supreme Court
    had not yet released its decision in
R.
    v. Grant
, [2009] 2 S.C.R. 353, which modified the s. 24(2) analysis. In
Grant
, the Supreme Court of Canada
    clarified at para. 71 the criteria relevant to determining when having regard
    to all the circumstances, admission of evidence obtained by a
Charter
breach would bring the
    administration of justice into disrepute and would thus require the evidence
    to be excluded under section 24(2):

When faced with an application for exclusion under
    s. 24(2), a court must assess and balance the effect of admitting the evidence
    on societys confidence in the justice system having regard to: (1) the
    seriousness of the
Charter
-infringing state conduct (admission may send
    the message the justice system condones serious state misconduct), (2) the
    impact of the breach on the
Charter
-protected interests of the accused
    (admission may send the message that individual rights count for little), and
    (3) societys interest in the adjudication of the case on its merits.

[83]

The courts role on
a
s. 24(2)
    application is to balance the assessments under each of these lines of inquiry.
    No overarching rule governs how the balance is to be struck.

a)

The laptop and the mirror image of its hard drive

[84]

The search and seizure of the laptop was not an inadvertent
    or minor violation of the appellants privacy interests. However, there is no
    evidence that the police set out to deliberately disregard the appellants
    right to privacy in the laptop. The officer believed that he did not need to
    get a warrant because the laptop was the property of the school board. While the
    officers knowledge of the surrounding circumstances, including the fact that
    teachers used the computers for personal use, should have given rise to a
    consideration of whether the appellant had some expectation of privacy in the
    laptop, there was no reckless disregard or wilful blindness because there was
    no clear appellate court authority on the issue of privacy in a workplace
    computer. However, given long established principles that ownership of property
    is not determinative, the seriousness of the violation, in these circumstances,
    weighs in favour of exclusion rather than admission of the evidence.

[85]

With respect to the impact of the breach on the appellants
    interests, the nature of the search was highly intrusive. The search actually
    conducted by the police was of the entire computer hard drive without any
    limitation in scope or method. In
Morelli
,
    Fish J. indicated for the majority of the Supreme Court of Canada:

[2]       It
    is difficult to imagine a search more intrusive, extensive, or invasive of
    ones privacy than the search and seizure of a personal computer.

[3]       First,
    police officers enter your home, take possession of your computer, and carry it
    off for examination in a place unknown and inaccessible to you. There, without
    supervision or constraint, they scour the entire contents of your hard drive:
    your emails sent and received; accompanying attachments; your personal notes
    and correspondence; your meetings and appointments;
your
medical and financial records; and all other saved documents that you have
    downloaded, copied, scanned, or created. The police scrutinize as well the
    electronic roadmap of your cybernetic peregrinations, where you have been and
    what you appear to have seen on the Internet  generally by design, but
    sometimes by accident.

[86]

While the present case does not involve the seizure of the
    appellants personal computer from his home, it is nonetheless a computer which
    he was permitted by his employer to use for personal use. The appellant had
    expressly requested that there be no access to the photographs of his wife. The
    police search in this case would reveal all personal use of the computer
    without any prior judicial authorization. Thus, this intrusion into the
    informational privacy of the appellant was significant. Searching a computer
    that is used for personal purposes is potentially among the most invasive of searches.

[87]

Finally, with respect to societys interest in the
    adjudication of this matter on the merits, the exclusion of the computer
    evidence does not gut the prosecution given the availability of other admissible
    evidence that establishes the photographs and where they were found. The copy
    of the images on the disc, made by the technician at the direction of the
    principal, is admissible. In these circumstances, I am not satisfied that
    exclusion of this evidence would exact too great a toll on the truth-seeking
    goal of this criminal trial. Such an invasive search, conducted without prior
    judicial authorization, cannot be justified by the mere possibility that as the
    trial unfolds there may be further information in the appellants hard drive
    that would become relevant and helpful to establishing the truth.

[88]

I agree with the trial judge that the laptop and the mirror image of its hard drive should be excluded from the evidence in this trial pursuant to  s. 24(2) of the
Charter
.

b)

The disc containing the temporary internet files

[89]

With respect to the disc containing the temporary internet
    files obtained from the appellants internet browsing data, for reasons similar
    to those with respect to the laptop computer, the
Charter
violation is more than inadvertent or minor, but not as
    high as reckless or flagrant.

[90]

With respect to the impact of this breach on the appellants
    privacy interests, the temporary internet files reflect the sites the appellant
    visited on the internet using the computer. While the seizure was not
    profoundly intrusive or demeaning of the appellants dignity, such information
    can disclose personal preferences and interests, as well as freedoms of thought
    and association, which the appellant would have a high expectation would remain
    private. As noted in
Morelli
at para.
    105, computers can reveal our specific interests, likes, and propensities,
    recording in the browsing history and cache files the information we seek out
    and read, watch, or listen to on the Internet.  The fact that this kind of information is often readily recoverable from
    a computer does not diminish our expectation of privacy about our actions in
    surfing the internet. The impact of this breach would tend to weigh in favour
    of exclusion of the evidence.

[91]

With respect to societys interest in the adjudication on the
    merits, the potential use of the temporary internet files in the trial of the
    appellant was not clear, although there was some suggestion that this data
    could be used to rebut an innocent explanation for the possession of the
    pictures on the appellants hard drive. In the absence of a better
    understanding of the nature of this evidence, it is quite difficult to say that
    its exclusion would undermine the fact-finding process or exact too great a
    toll on the truth-seeking function of the appellants trial. It is very
    unlikely that the exclusion of this evidence could be seen to gut the
    prosecution.

[92]

Weighing all these factors, the disc with the temporary
    internet files copied from the appellants laptop computer and seized by police
    in violation of s. 8 of the
Charter
should be excluded. However, it should be open to the trial judge to re-assess
    the admissibility of this evidence if the evidence becomes important to the
    truth-seeking function as the trial unfolds.

Conclusion

[93]

In conclusion, the appellants s. 8
Charter
rights were not engaged as a result of the search by the
    technician and were not breached as a result of the searches and seizures
    conducted by the principal and the school board.

[94]

The compact disc containing the photographs was not seized by
    the police in violation of s.8 and should not have been excluded by the trial
    judge. However, the warrantless police search and seizure of the laptop and the
    disc containing the temporary internet files breached the appellants privacy
    rights under s. 8 of the
Charter
. I
    agree with the trial judge that the resulting evidence should be excluded under
    s. 24(2).

[95]

Accordingly, I would grant leave to appeal and allow the
    appeal. I would set aside the decision of the summary conviction appeal judge,
    substitute an order excluding the evidence of the disc containing the temporary
    internet files and the laptop computer

and
    its mirror image, and remit the matter back to the Ontario Court of Justice for
    trial.

RELEASED:  March
    22,
2011  
WKW

Karakatsanis
    J.A.

I
    agree W. Winkler C.J.O.

I
    agree Robert J. Sharpe J.A.


